DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending and being examined.

Response to Amendment
The previous objection to the specification for informalities are withdrawn in light of the Applicant’s amendment.
The previous rejection of Claim 9 under 35 U.S.C. §101 because the claimed recitation of a use, without setting forth any steps involved in the process results in an improper definition of a process under 35 U.S.C. § 100(b); i.e., the claim language results in a claim which is not a proper process claim under 35 U.S.C. § 101. See MPEP 2173.05(q) is withdrawn in light of the Applicant’s amendment.
The previous rejection of Claim(s) 1-7, 9, and 10, under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2016/0102174 A1 to Avakian (hereinafter Avakian) are withdrawn in light of the Applicant’s amendment.
The previous rejection of Claim(s) 1-9 under 35 U.S.C. 103 as being unpatentable over US 2014/0323666 A1 to Lin et al (hereinafter Lin), and in further view of US 2004/0146692 A to Inoue et al. (hereinafter Inoue) are withdrawn in light of the Applicant’s amendment.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 recites “an a-valent phenol where a = 1 to 6…” . However, throughout the Applicant’s specification it has only stated that a = 3-6. This is further emphasized throughout the examples shown in the specification where every starting phenol is at the least, tri-1 to 6” for a is not supported by the specification and is considered new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites in line 1-5, the formula (1a), (1b), (1c) or (1d), 
    PNG
    media_image1.png
    170
    549
    media_image1.png
    Greyscale
.
First, it appears that “R5” and “k” are not defined. This appears to be indefinite. 
Furthermore, in line 25-28 of claim 1, it recites “a moiety of the structure of formula (1a), formula (1b), formula (1c) or formula (1d), that excludes the structure represented by -Yn-H…” and does not have any conjunctions such as “and” or “wherein.” Thus, it appears at first and a portion of the formulas that excludes the structure represented by -Yn-H. For example, if “a” is 3, the claim would encompass one branch be formula (1a) while the other two branches are “a moiety excluding -Yn-H” such as two non-modified/non-reacted OH groups of the 3-valent phenol cited in claim 10. 
Thus, it is unclear whether the claim is a negative limitation where the polyphenylene ether has the formulas, but also must have a formula moiety that excludes a portion of that same formula or, as per the specification, the “moiety” is referring to describing only a moiety in the formulas themselves and is not actively requiring an exclusion.
From the specification, it appears the claims should be amended to “and wherein the moiety of the structure of formula (1a), formula (1b), formula (1c) or formula (1d), that excludes the structure represented by -Yn-H…, represented by the following formula (1’)…” This would clarify that the moiety is of the formulas of the polyphenylene ether and not a negative limitation excluding a portion of it. It also defines the “R5” and “k” of the structures listed in line 28-31.

Claims 2-5 recite “wherein the group represented by formula (2)…” However, “formula (2)” was deleted from claim 1. There is insufficient antecedent basis for this limitation in the claim. These claims appear to be replaced by the “moiety” formulas listed in claim 1 and should be canceled.

Claims 6-9 are dependent claims which fail to alleviate the issues above. 

Claim 10 recites “an a-valent phenol where a= 1 to 6 having a substituent groups represented by formula (2)…” It is unclear what “a” is representing since there is no formula described for the a-valent phenol. According to the Applicant’s specification, the a-valent phenol should have the formula (9) 
    PNG
    media_image2.png
    100
    213
    media_image2.png
    Greyscale
and the claim should be amended to alleviate the above issues. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 10, is/are rejected under 35 U.S.C. 103 as obvious over US 2004/0146692 A to Inoue et al. (hereinafter Inoue).

Regarding claim 10, Inoue teaches a poly(phenylene ether) resin composition (See abstract), wherein the PPE has the formula represented by 
    PNG
    media_image3.png
    142
    269
    media_image3.png
    Greyscale
, (para 16), wherein X is an aryl, (Y)m is a 
    PNG
    media_image4.png
    51
    127
    media_image4.png
    Greyscale
, wherein the above phenol can be a mono- or polyphenol species as indicated by when q is 1 or when q is 2 or more, (para 37-38), i.e. q=1-4 (para 17). The terminal hydroxyl groups are then capped by the following reaction formula 
    PNG
    media_image5.png
    244
    413
    media_image5.png
    Greyscale
, (para 39). The above process meets the claimed method of reacting an arbitrary PPE with a 1-4 valent phenol, and then introducing the carbon-carbon double bond substituent cited in claim 10. Inoue further teaches that the “aryl” of X (i.e. phenol/polyphenol above) is defined as a phenyl or biphenyl group that may be further substituted by one or more C1-C6 alkyl groups (para 19), and also defines “alkyl group” as a saturated hydrocarbon including tert-butyl (para 24), which meets the  claimed formula (2) cited in claim 10. This teaching demonstrates to one skilled in the art that tert-butyl 
Thus, the claimed process of forming the PPE would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention based on the teachings of Inoue because Inoue teaches a PPE with the formula 
    PNG
    media_image3.png
    142
    269
    media_image3.png
    Greyscale
, (para 16), wherein X is an aryl, (Y)m is a polyphenylene ether moiety, and q is 1-4 (para 17), and Inoue further teaches the PPE is obtained by first forming a lower molecular weight PPE by reacting a phenol species with a PPE (para 33-35), wherein the lower weight PPE is represented by the formula 
    PNG
    media_image4.png
    51
    127
    media_image4.png
    Greyscale
, where the terminal hydroxyl groups are then capped by the following reaction formula 
    PNG
    media_image5.png
    244
    413
    media_image5.png
    Greyscale
, (para 39), and that the “aryl” of X above is defined as a phenyl or biphenyl group that may be further substituted by one or more C1-C6 alkyl groups (para 19), which includes tert-butyl (para 

Response to Arguments
Applicant’s arguments, filed 03/08/2022, with respect to the previous rejection(s) of claim(s) 1-9 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn in light of the Applicant’s amendments.  
However, in regard to claim 10, the Applicant has broadened the claim to include a-valent phenols wherein a = 1=6. Thus, upon further consideration, a new ground(s) of rejection is made in view of Inoue as cited above.

Conclusion
Applicant's amendment in claim 10 broadens the range of “a” from “3-6” to “1-6” which was not previously presented and necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766   


/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766